Exhibit 10.1



INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the "Agreement") dated as of December 13, 2013,
is made by and between Gold Resource Corporation, a Colorado corporation (the
"Corporation"), and ___________, the undersigned member of the Board of
Directors or officer of the Corporation ("Indemnitee").

WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors, officers, managers, employees,
agents or fiduciaries of corporations unless they are protected by comprehensive
liability insurance and indemnification, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and due to
the fact that the exposure frequently bears no reasonable relationship to the
compensation of such directors, officers, managers, employees and other agents
or fiduciaries;

WHEREAS, the Corporation's Articles of Incorporation (as amended from time to
time, the "Articles") and the Colorado Business Corporation Act (the "CBCA"),
under which the Corporation is organized, empower the Corporation to indemnify
its directors, officers, employees, agents and fiduciaries by agreement and to
indemnify persons who serve, at the request of the Corporation, as the
directors, officers, employees, agents or fiduciaries of other corporations,
partnerships, joint ventures, trusts or other enterprises, and expressly
provides that the indemnification provided by the Articles and the CBCA are not
exclusive;

WHEREAS, such Articles and the CBCA contemplate that contracts, insurance
policies and other financial arrangements may be entered into with respect to
indemnification of directors, officers, employees or agents;

WHEREAS, uncertainties regarding the applicability, amendment and enforcement of
statutory provisions and provisions of the Articles and the Corporation's
Amended and Restated Bylaws (as amended from time to time, the "Bylaws"), have
raised questions concerning the adequacy and reliability of the protection
afforded directors and officers;

WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify Indemnitee pursuant to the terms of this
Agreement so that Indemnitee will serve or continue to serve the Corporation
free from undue concern that Indemnitee will not be adequately protected; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on condition that
Indemnitee be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Definitions
.  As used in this Agreement,

(a) Change in Control.  A "Change in Control" shall be deemed to have occurred
if (i) any "person" (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")) other than
the Corporation, a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or a corporation owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, (A) who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Corporation representing ten percent (10%) or more of the combined voting power
of the Corporation's then outstanding Voting Securities, increases his or her
beneficial ownership of such securities by five percent (5%) or more over the
percentage so owned by such person, or (B) becomes the "beneficial owner" (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Corporation representing fifteen percent (15%)
or more of the total voting power represented by the Corporation's then
outstanding Voting Securities, (ii) during any period of two consecutive years,
Continuing Directors cease for any reason to constitute a majority of the
members of the Board of Directors, (iii) the death, removal or resignation of
two (2) or more Continuing Directors during any 12 month period, or (iv) the
stockholders of the Corporation approve (x) a merger or consolidation of the
Corporation with any other entity other than a merger or consolidation which
would result in the Voting Securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the Voting Securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation, or (y) a plan of dissolution or complete liquidation of
the Corporation or an agreement for the sale, lease, conveyance, disposition or
other transfer by the Corporation of (in one transaction or a series of
transactions) all or substantially all of the Corporation's assets.

(b) Continuing Directors.  The term "Continuing Directors" shall mean, as of the
date of determination, any individual who either (i) was a director at as of the
date of this Agreement or (ii) was nominated for election or elected to the
Board of Directors with the affirmative vote of at least a majority of the
directors then still in office who either were directors at as of the date of
this Agreement or whose election or nomination for election was previously so
approved, but shall exclude any person whose initial election to the Board of
Directors occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), other actual or threatened solicitation of proxies or consents or
an actual or threatened tender offer.

(c) Corporate Status.  The term "Corporate Status" describes the status of an
individual who is or was a director, officer, manager, employee, agent or
fiduciary of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such individual
is or was serving at the request of the Corporation.

(d) Corporation.  References to the "Corporation" shall include, in addition to
the Corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which the Corporation (or
any of its wholly owned subsidiaries) is or was a party which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, managers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, manager, officer, employee, agent, control
person, or fiduciary of such constituent corporation, or is or was serving at
the request of such constituent corporation as a director, officer, manager,
employee, control person, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued. Corporation shall also include any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the
Corporation as a director, officer, employee, agent of fiduciary.

(e) Expenses.  The term "Expenses" shall include, without limitation, any
judgments, fines and penalties against Indemnitee in connection with a
Proceeding; amounts paid by Indemnitee in settlement of a Proceeding; and all
attorneys' fees and disbursements, accountants' fees, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, reasonably incurred by or for Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in a Proceeding or
establishing Indemnitee's right of entitlement to indemnification for any of the
foregoing.  Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond or
other bond or its equivalent.

(f) Fines.  References to "fines" shall include, without limitation, any fines,
penalties and assessments, as well as any excise tax assessed with respect to
any employee benefit plan.

(g) Independent Legal Counsel.  The term "Independent Legal Counsel" shall mean
an attorney or firm of attorneys that is experienced in the matters of
corporation law, selected in accordance with the provisions of Section 9(c)
hereof, who shall not have otherwise performed services for the Corporation or
any indemnitee of the Corporation within the last three years (other than with
respect to matters concerning the right of any indemnitee under this Agreement,
or of other indemnitees under similar indemnity agreements) or any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term "Independent Legal Counsel"
shall not include any attorney who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or an Indemnitee in any action to determine
the Indemnitee's rights pursuant to this Agreement.

(h) Other Enterprise.  References to "other enterprise" shall include employee
benefit plans sponsored by the Corporation or made available by the Corporation
to its employees.

(i) Proceeding.  The term "Proceeding" shall include any threatened, pending or
completed action, suit, inquiry, proceeding, arbitration or alternative dispute
resolution mechanism, investigation (whether designated by the investigative
agency as a formal investigation or otherwise), administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative, regulatory or investigative nature, in which Indemnitee was, is
or will be involved as a party, as a witness or otherwise, by reason of the fact
that Indemnitee is or was a director, officer, manager, employee, agent or
fiduciary of the Corporation, by reason of any action taken by Indemnitee or of
any inaction on Indemnitee's part while acting as a director, officer, manager,
employee, agent or fiduciary or by reason of the fact that Indemnitee is or was
serving at the request of the Corporation as a director, officer, manager,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise; in each case whether or
not Indemnitee is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement; provided that any such action, suit or
proceeding which is brought by Indemnitee against the Corporation or directors,
officers, managers, employees, agents or fiduciaries of the Corporation shall
not be deemed a Proceeding, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnity under this Agreement or any other
agreement or insurance policy or under the Articles or Bylaws now or hereafter
in effect, (ii) in specific cases if the Board of Directors has approved the
initiation or bringing of such Proceeding, or (iii) as otherwise required under
the CBCA, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.

(j) Reviewing Party.  A "Reviewing Party" shall mean the party elected pursuant
to Section 9(b) of this Agreement.

(k) Serving at the Request of the Corporation.  References to "serving at the
request of the Corporation" shall include any service as a director, officer,
manager, employee, controlling person, agent or fiduciary of the Corporation
that imposes duties on, or involves services by, such director, officer,
manager, employee, controlling person, agent or fiduciary with respect service
as a director, officer, manager, employee, control person, agent or fiduciary of
the Corporation or of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise.

(l) Substantiating Documentation.  The term "substantiating documentation" shall
mean, as applicable (i) copies of bills or invoices for costs incurred by or for
Indemnitee, or copies of court or agency orders or decrees or settlement
agreements, as the case may be, accompanied by a sworn statement from Indemnitee
that such bills, invoices, court or agency orders or decrees or settlement
agreements, represent costs or liabilities meeting the definition of "Expenses"
herein and/or (ii) documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.

(m) Threatened Change in Control.  A "Threatened Change in Control" shall mean
the occurrence of one or more of the following events:  (i) the Corporation (or
any affiliate of the Corporation) entering into an agreement, the consummation
of which would result in the occurrence of a Change in Control; (ii) any person
(including, without limitation, the Corporation) publicly announcing an
intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control; or (iii) the Board notifying Indemnitee in
writing that a threat of a Change in Control exists.

(n) To the Fullest Extent Authorized or Permitted by Law.  The phrase "to the
fullest extent authorized or permitted by law" shall include, but not be limited
to: (i) to the fullest extent authorized or permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Articles or Bylaws or by statute; (ii) to the fullest extent
authorized or permitted by the provision of the CBCA that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the CBCA or such provision
thereof; (iii) to the fullest extent authorized or permitted by any amendments
to or replacements of the CBCA or any other applicable law, statute or rule
adopted after the date of this Agreement that expands the right of a corporation
to indemnify a member of its Board of Directors or an officer, employee,
controlling person, agent or fiduciary; and (iv) in the event of any amendments
to or replacements of the CBCA or any applicable law, statute or rule that
narrows the right of a corporation to indemnify a member of its Board of
Directors or an officer, employee, agent or fiduciary, and to the extent such
amendments and/or replacements are not otherwise required by such law, statute
or rule to be applied to this Agreement, to the fullest extent permitted
pursuant to this Agreement as of the date hereof.

(o) Voting Securities. "Voting Securities" shall mean any securities of the
Corporation that vote generally in the election of directors.

2.

Indemnity of Indemnitee.



The Corporation hereby agrees to hold harmless and indemnify Indemnitee to the
fullest extent authorized or permitted by law.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the
Corporation.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(a) if, by reason of his Corporate Status, he is, or
is threatened to be made, a party to or participant in any Proceeding other than
a Proceeding by or in the right of the Corporation.  Pursuant to this Section
2(a), Indemnitee shall be indemnified against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.

(b) Proceedings by or in the Right of the Corporation.  Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the Corporation
to procure a judgment in its favor.  Pursuant to this Section 2(b), Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection with such Proceeding if he acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation; provided, however, that, if applicable law so
provides, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been finally adjudged to be liable to the Corporation unless and to the extent
that the courts of the State of Colorado shall determine, upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses which the Colorado courts or such other court shall deem proper.

3. Additional Indemnification.

(a) Additional Indemnity.  In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2, the Corporation shall and
hereby does indemnify and hold harmless Indemnitee to the fullest extent
authorized or permitted by law against all Expenses actually and reasonably
incurred by him or on his behalf if, by reason of his Corporate Status he is, or
is threatened to be made, a party to or participant in any Proceeding (including
a Proceeding by or in the right of the Corporation).

(b) Limitations on Additional Indemnity.

(i) Excluded Action or Omissions.  No indemnification pursuant to Section 3(a)
hereof shall be paid by the Corporation to indemnify Indemnitee for Expenses
resulting from acts, omissions or transactions for which Indemnitee is
prohibited from receiving indemnification under this Agreement, the Articles or
Bylaws, or applicable law; provided, however, notwithstanding any limitation set
forth in this Section 3(b)(i) regarding the Corporation's obligation to provide
indemnification, Indemnitee shall be entitled under Section 8 to receive Expense
Advances hereunder with respect to any such Proceeding unless and until a court
having jurisdiction over the Proceeding shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has engaged in acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under this Agreement or
applicable law.

(ii) Claims Under Exchange Act.  No indemnification pursuant to Section 3(a)
hereof shall be paid by the Corporation to indemnify Indemnitee for (i) Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act, or any similar
successor statute or similar provisions of any Federal, state or local statutory
law, or (ii) any reimbursement of the Corporation by the Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by the Indemnitee from the sale of securities of the Corporation, as required in
each case under the Exchange Act (including any such reimbursements that arise
from an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that notwithstanding any limitation set forth in this Section 3(b)(ii)
regarding the Corporation's obligation to provide indemnification, Indemnitee
shall be entitled under Section 8 to receive Expense Advances hereunder with
respect to any such Proceeding unless and until a court having jurisdiction over
the Proceeding shall have made a final judicial determination (as to which all
rights of appeal therefrom have been exhausted or lapsed) that Indemnitee has
violated said statute.

(iii) Lack of Good Faith.  No indemnification pursuant to Section 3(a) hereof
shall be paid by the Corporation to indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any action instituted (A) by
Indemnitee to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 10 that each of
the material assertions made by the Indemnitee as a basis for such action was
not made in good faith or was frivolous, or (B) by or in the name of the
Corporation to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 10 that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous.

(iv) Proceedings Initiated by Indemnitee.  No indemnification pursuant to
Section 3(a) hereof shall be paid by the Corporation to indemnify or make
Expense Advances to Indemnitee with respect to Proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or crossclaim,
except (A) with respect to actions or proceedings brought to establish or
enforce a right to indemnification or Expense Advances under this Agreement or
any other agreement or insurance policy or under the Articles or Bylaws, (B) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Proceeding or (C) as otherwise required under Section 7-109-103 of the
CBCA, regardless of whether Indemnitee ultimately is determined to be entitled
to such indemnification, Expense Advance or insurance recovery, as the case may
be.

(c) Mandatory Payment of Expenses.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any Proceeding or in the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.

4. Contribution in the Event of Joint Liability.

(a) Other Parties Jointly Liable.  The Corporation hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by officers, directors or employees of the Corporation who may be
jointly liable with Indemnitee.

(b) Corporation Jointly Liable; Full Payment.  Whether or not the
indemnification provided in Sections 2 and 3 hereof is available, in respect of
any Proceeding in which the Corporation is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Corporation shall
pay, in the first instance, the entire amount of all Expenses relating to such
Proceeding without requiring Indemnitee to contribute to such payment and the
Corporation hereby waives and relinquishes any right of contribution it may have
against Indemnitee.  The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

(c) Corporation Jointly Liable; Shared Payment.  Without diminishing or
impairing the obligations of the Corporation set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any Expenses in any threatened, pending or completed
Proceeding in which Corporation is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Corporation shall contribute to the amount of
Expenses actually incurred and paid or payable by Indemnitee in proportion to
the relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee who are jointly liable with
him (or would be if joined in such Proceeding), on the one hand, and Indemnitee,
on the other hand, from the transaction from which such Proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Corporation and all officers, directors
or employees of the Corporation other than Indemnitee who are jointly liable
with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such Expenses, judgments, penalties, fines or settlement amounts, as well as any
other equitable considerations which the law may require to be considered.  The
relative fault of the Corporation and all officers, directors or employees of
the Corporation other than Indemnitee who are jointly liable with him (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.

(d) Registration of Securities.  In connection with the registration of the
Corporation's securities, the relative benefits received by the Corporation and
Indemnitee shall be deemed to be in the same respective proportions that the net
proceeds from the offering (before deducting expenses) received by the
Corporation and the Indemnitee, in each case as set forth in the table on the
cover page of the applicable prospectus, bear to the aggregate public offering
price of the securities so offered.  The relative fault of the Corporation and
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Corporation or Indemnitee and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Equitable Considerations.  The Corporation and Indemnitee agree that it
would not be just and equitable if contribution pursuant to this Section 4(e)
were determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph.  In connection with any registration
of the Corporation's securities, in no event and notwithstanding the other
provisions of this Section 4(e) shall an Indemnitee be required to contribute
any amount hereunder in excess of the lesser of (i) that proportion of the total
of such losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement that
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

(f) Survival Regardless of Investigation.  The indemnification and contribution
provided for herein will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any officer, director,
employee, agent or controlling person of Indemnitee.

5. Maintenance of D&O Insurance.

The Corporation hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as a member of its Board of Directors or an officer,
employee, controlling person, agent or fiduciary of the Corporation and
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that the Indemnitee was a member of its Board of Directors
or an officer, employee, controlling person, agent or fiduciary of the
Corporation, the Corporation shall promptly maintain in full force and effect
directors' and officers' liability insurance ("D&O Insurance") in reasonable
amounts from established and reputable insurers, provided that D&O Insurance is
available to the Corporation on commercially reasonable terms.  In all policies
of D&O Insurance, the Indemnitee shall be named as an insured in such a manner
as to provide the Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Corporation's directors, if the Indemnitee is a
director; or of the Corporation's officers, if the Indemnitee is not a director
of the corporation but is an officer; or of the Corporation's key employees, if
the Indemnitee is not a director or officer of the Corporation.  If the
Corporation decides to allow D&O Insurance coverage to lapse because D&O
Insurance is not available to the Corporation on commercially reasonable terms,
the Corporation shall so notify Indemnitee as soon as reasonably
practicable.  Upon any Change in Control, the Corporation shall obtain
continuation and/or "tail" coverage for Indemnitee for a period of no less than
six years following the date of such Change in Control.

6. Security; Establishment of a Trust.

(a) Security.  To the extent requested by Indemnitee and (i) approved by the
Board or (ii) in the event of a Threatened Change in Control or a Change in
Control, the Corporation shall at any time and from time to time provide
security to Indemnitee for the Corporation's obligations hereunder through an
irrevocable bank line of credit, funded trust, letter of credit or other
collateral or financing arrangement (each such security arrangement, the
"Security").  The Security, once provided to Indemnitee, may not be revoked or
released without the prior written consent of Indemnitee.  The Security shall be
in an amount sufficient to satisfy any and all Expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for, participating in or defending any Proceedings, and
any and all judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such judgments, fines penalties and amounts
paid in settlement) in connection with any and all Proceedings from time to time
actually paid or claimed, reasonably anticipated or proposed to be paid.  The
amount or amounts of such Security shall be determined by mutual agreement of
the Indemnitee and the Corporation or, if the Corporation and the Indemnitee are
unable to reach such an agreement, by Independent Legal Counsel selected in
accordance with Section 9(c) hereof.

(b) Establishment of a Trust.  To the extent the Corporation provides the
Security pursuant to Section 6(a) in the form of a funded trust (the "Trust"),
the Corporation may, in its discretion, establish one collective trust  for the
benefit of all persons who may have rights similar to those of the Indemnitee
and the Trust shall form part of such single collective trust.  The trustee of
the Trust (the "Trustee") shall be a bank or trust company or other individual
or entity chosen by the Corporation and reasonably acceptable to the
Indemnitee.  Nothing in this Section 6(b) shall relieve the Corporation of any
of its obligations under this Agreement.  The terms of the Trust shall provide
that, except upon the consent of both the Indemnitee and the Corporation, upon a
Change in Control (i) the Trust shall not be revoked or the principal thereof
invaded, without the written consent of the Indemnitee, (ii) the Trustee shall
advance, within two (2) business days of a request by the Indemnitee and upon
the execution and delivery to the Corporation of an undertaking providing that
the Indemnitee undertakes to repay the advance to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Corporation, any and all Expenses to the Indemnitee, (iii) the Trust shall
continue to be funded by the Corporation in accordance with the funding
obligations set forth above, (iv) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise and (v) all unexpended
funds in such Trust shall revert to the Corporation upon mutual agreement by the
Indemnitee and the Corporation or, if the Indemnitee and the Corporation are
unable to reach such an agreement, by Independent Legal Counsel selected in
accordance with Section 9(c) hereof, that the Indemnitee has been fully
indemnified under the terms of this Agreement.  The Trust shall be governed by
Colorado law (without regard to its conflicts of laws rules) and the Trustee
shall consent to the exclusive jurisdiction of the state or federal district
courts situated in the City and County of Denver, Colorado.

7.

Choice of Counsel.



The Corporation shall have the right to approve Indemnitee's selection of
counsel with respect to any Proceeding (which approval shall not be unreasonably
withheld and shall only be withheld where there is a conflict of interest with
respect to such counsel and the Corporation under applicable ethical rules or
where such counsel is not experienced in matters of the kind presented).  Where
it is feasible to do so without impairing the Indemnitee's ability to defend
himself or herself in a Proceeding, Indemnitee agrees to cooperate with the
Corporation to reduce expenses and maximize the insurance coverage applicable to
a particular Proceeding, including without limitation, by agreeing to be jointly
represented by legal counsel with other directors, officers, employees, agents
or fiduciaries of the Corporation who are also involved with the Proceeding;
provided, however, that nothing in this sentence shall be construed to prevent
Indemnitee from retaining his or her separate counsel, at the expense of the
Corporation, where there would be a conflict of interest, as determined by
counsel for Indemnitee, as a result of any such joint representation.

8.

Advances of Expenses.



(a) Payment of Expenses.  Expenses (other than judgments, penalties, fines and
amounts paid in settlement) incurred by Indemnitee shall be paid by the
Corporation, in advance of the final disposition of the Proceeding, as soon as
practicable but in any event no later than twenty (20) days after receipt of
Indemnitee's written request accompanied by substantiating documentation and
Indemnitee's undertaking to repay such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification in accordance with
the provisions of this Agreement.

(b) Undertaking.  The obligation of the Corporation to make an advance payment
of Expenses to Indemnitee pursuant to Section 8(a) (an "Expense Advance") shall
be subject to the condition that, if, when and to the extent that a Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, this Agreement, the Articles or the Bylaws, the
Corporation shall be entitled to be reimbursed by Indemnitee (who hereby
undertakes and agrees to reimburse the Corporation) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, this Agreement, the Articles or the Bylaws, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Corporation for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).  Indemnitee's obligation to reimburse
the Corporation for any Expense Advance shall be unsecured and no interest shall
be charged by the Corporation in connection with any such amounts determined to
be owed by Indemnitee.

(c) Limitation on Expense Advance.  Notwithstanding any of the foregoing
provisions in this Section 8, the Corporation shall not be obligated to make an
Expense Advance to Indemnitee in connection with a lawsuit filed directly by the
Corporation against Indemnitee if an absolute majority of the members of the
Board of Directors reasonably determines in good faith, within ten (10) days of
Indemnitee's request for an Expense Advance, that the facts known to them at the
time such determination is made demonstrate clearly and convincingly that
Indemnitee acted in bad faith after Indemnitee has had an opportunity, with
counsel, to present his case to the Board.  If such a determination is made,
Indemnitee may have such decision reviewed by another forum, in the manner set
forth in Section 10, with all references therein to "indemnification" being
deemed to refer to "Expense Advance" and the burden of proof shall be on the
Corporation to demonstrate clearly and convincingly that, based on the facts
known at the time, Indemnitee acted in bad faith.  The Corporation may not avail
itself of this Section 8(c) as to a given lawsuit if, at any time after the
occurrence of the activities or omissions that are the primary focus of the
lawsuit, the Corporation has undergone a Change in Control.

9.

Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application.  It is the intent of this Agreement to secure for Indemnitee rights
of indemnity that are as favorable as may be permitted under the law and public
policy of the State of Colorado.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:



(a) Notice.  Indemnitee shall give the Corporation notice in writing in
accordance with Section 19 of this Agreement as soon as practicable of any
Proceeding made against Indemnitee for which indemnification will or could be
sought under this Agreement.

(b) Reviewing Party/Cooperation by Indemnitee.  Upon written request by
Indemnitee for indemnification pursuant to the first sentence of Section 9(a)
hereof, a determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in the specific case by one of
the following three methods, which shall be at the election of the Indemnitee,
(i) by a majority of the disinterested directors, even though less than a
quorum, (ii) by Independent Legal Counsel or (iii) by the
stockholders.  Indemnitee shall cooperate with the Reviewing Party and provide
to the Reviewing Party upon reasonable advance request any documentation or
information which is reasonably available to Indemnitee and reasonably necessary
to such determination.  Nothing in this Agreement shall require Indemnitee to
waive any of his rights under the United States Constitution or to provide
information which is privileged or otherwise protected from disclosure.  Any
Independent Legal Counsel, member of the Board, or stockholder of the
Corporation shall act reasonably and in good faith in making a determination
under the Agreement of Indemnitee's entitlement to indemnification.  Any costs
or expenses (including attorneys' fees and disbursements) incurred by Indemnitee
in so cooperating with the Reviewing Party shall be borne by the Corporation
(irrespective of the determination as to Indemnitee's entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  If the Reviewing Party shall not have made a
determination within thirty (30) days after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, thereto; provided, however, that the foregoing provisions of
this Section 9(b) shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders and if within fifteen (15)
days after receipt by the Corporation of the request for such determination the
Board resolves to submit such determination to the stockholders for their
consideration at the next annual meeting thereof and such determination is made
thereat.

(c) Independent Legal Counsel.  If the determination of entitlement to
indemnification is to be made by Independent Legal Counsel pursuant to Section
9(b) hereof, the Independent Legal Counsel shall be selected as provided in this
Section 9(c).  The Independent Legal Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the
Board).  Indemnitee or the Corporation, as the case may be, may, within ten (10)
days after such written notice of selection shall have been given, deliver to
the Corporation or to Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Legal Counsel so selected does not meet the
requirements of "Independent Legal Counsel" as defined in Section 1(g) and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Legal Counsel.  If a written objection is made and
substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.  If, within thirty
(30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof, no Independent Legal Counsel
shall have been selected and not objected to, either the Corporation or
Indemnitee may seek judicial resolution of any objection which shall have been
made by the Corporation or Indemnitee to the other's selection of Independent
Legal Counsel and/or for the appointment as Independent Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Legal Counsel under Section
9(b) hereof.  The Corporation shall pay any and all reasonable fees and expenses
of Independent Legal Counsel incurred by such Independent Legal Counsel in
connection with acting pursuant to Section 9(b) hereof, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 9(c), regardless of the manner in which such Independent Legal Counsel
was selected or appointed.

(d) Presumption in Favor of Indemnification.  In making a determination with
respect to entitlement to indemnification hereunder, the Reviewing Party shall
presume that Indemnitee is entitled to indemnification under this agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a).  For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee's claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief. In connection with any determination by the Reviewing Party or otherwise
as to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof and the burden of persuasion, by clear and convincing evidence, shall be
on the Corporation to establish that Indemnitee is not so entitled.

(e) Presumption of Good Faith.  Indemnitee shall be presumed to have acted in
good faith if Indemnitee's action is based on the records or books of account of
the Corporation, including financial statements, or on information supplied to
Indemnitee by the officers of the Corporation in the course of their duties, or
on the advice of legal counsel for the Corporation or on information or records
given or reports made to the Corporation by an independent certified public
accountant, by a financial advisor or by an appraiser or other expert selected
with reasonable care by the Corporation.  In addition, the knowledge and/or
actions, or failure to act, of any other director, officer, manager, trustee,
partner, managing member, fiduciary, agent or employee of the Corporation shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 9(e) are satisfied, it shall in any event be presumed (unless
there is clear and convincing evidence to the contrary) that Indemnitee has at
all times acted in good faith and in a manner he reasonably believed to be in or
not opposed to the best interests of the Corporation.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.

(f) Presumption for Settlements.  The Corporation acknowledges that a settlement
or other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty.  In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
(unless there is clear and convincing evidence to the contrary) that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.

(g) Notice to Insurers.  If, at the time of the receipt by the Corporation of a
notice of a Proceeding pursuant to Section 9(a) hereof, the Corporation has
liability insurance in effect which may cover such Proceeding, the Corporation
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in each of the Corporation's
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such action, suit, proceeding, inquiry or investigation
in accordance with the terms of such policies.

10. Remedies.

(a) Adjudication of Entitlement.  In the event that (i) a determination is made
pursuant to Section 9 that Indemnitee is not entitled to indemnification under
this Agreement, (ii) an Expense Advance is not timely made pursuant to Section
8, (iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 9(b) within thirty (30) days after receipt by the
Corporation of the request for indemnification, (iv) payment of indemnification
is not made pursuant to this Agreement within twenty (20) days after receipt by
the Corporation of a written request therefor, or (v) payment of indemnification
is not made within twenty (20) days after a determination has been made that
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Section 9, Indemnitee shall be entitled to an
adjudication of his entitlement to such indemnification.  The Corporation shall
not oppose Indemnitee's right to seek any such adjudication.

(b) Determination of Not Entitled. In the event that a determination shall have
been made pursuant to Section 9(b) that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced in any way by reason of that adverse
determination.

(c) Determination of Entitled. If a determination shall have been made pursuant
to Section 9(b) that Indemnitee is entitled to indemnification, the Corporation
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 10, absent (i) a misstatement by Indemnitee of a
material fact, or omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law.

(d) Expenses Incurred in Action to Enforce or Interpret.  The Corporation shall
also indemnify and hold harmless Indemnitee to the fullest extent authorized or
permitted by law against all Expenses and, in accordance with Section 8, also
advance such Expenses to Indemnitee that are actually and reasonably incurred by
Indemnitee in connection with any judicial proceeding brought by Indemnitee (i)
to establish or enforce Indemnitee's rights under, or to recover damages for
breach of, this Agreement or any other indemnification, advancement or
contribution agreement or provision of the Articles or Bylaws, or (ii) to
recover under any directors' and officers' liability insurance policies
maintained by the Corporation; regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses,
contribution or insurance recovery.

(e) Interest.  Interest shall be paid by the Corporation to Indemnitee at the
legal rate under Colorado law for amounts which the Corporation indemnifies or
is obliged to indemnify for the period commencing with the date on which
Indemnitee requests indemnification (or reimbursement or advancement of any
Expenses) and ending with the date on which such payment is made to Indemnitee
by the Corporation.

11.

Indemnification Hereunder Not Exclusive.  The indemnification and advancement of
expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under the Articles, the Bylaws, the
CBCA, any D&O Insurance, any agreement, or otherwise, both as to action in
Indemnitee's official capacity and as to action in another capacity while
holding such office.  However, Indemnitee shall reimburse the Corporation for
amounts paid to Indemnitee pursuant to such other rights to the extent such
payments duplicate any payments received pursuant to this Agreement.



12.

Continuation of Indemnity.  All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Corporation (or is or was serving at the
request of the Corporation as a director, officer, employee, controlling person,
agent or fiduciary of another corporation, partnership, joint venture, trust,
limited liability company or other enterprise) and shall continue thereafter so
long as Indemnitee shall be subject to any possible Proceeding by reason of the
fact that Indemnitee was a member of its Board of Directors or an officer,
employee, controlling person, agent or fiduciary of the Corporation or serving
in any other capacity referred to herein.



13.

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of
Expenses, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Expenses to which
Indemnitee is entitled.



14.

Indemnification for Expenses as a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee is, by reason of his Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection therewith.



15.

Settlement of Claims.  The Corporation shall not be liable to indemnify
indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Corporation's prior written consent.  The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee's prior written
consent.  Neither the Corporation nor Indemnitee will unreasonably withhold or
delay their consent to any proposed settlement.  The Corporation shall not be
liable to indemnify Indemnitee under this Agreement with regard to any judicial
award if the Corporation was not given a reasonable and timely opportunity, at
its expense, to participate in the defense of such action.



16.

Enforcement.  The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on the Corporation
hereby in order to induce Indemnitee to serve as a director, officer, manager,
employee, agent or fiduciary of the Corporation, and acknowledges that
Indemnitee is relying upon this Agreement in continuing as a director, officer,
manager, employee, agent or fiduciary.



17.

Governing Law; Venue; Binding Effect; Amendment and Termination.



(a) Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Colorado.

(b) Venue.  The Corporation and Indemnitee each hereby irrevocably consent to
the jurisdiction of the state and federal courts located in the State of
Colorado for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be commenced, prosecuted and continued only in the
State of Colorado, and each party hereto specifically waives the right to seek
transfer of any action or proceeding out of the designated forum pursuant to 28
U.S.C. Sections 1404 and 1406, any state forum non conveniens statute or the
common law doctrine of forum non conveniens.

(c) Binding Effect; Successors and Assigns.  This Agreement shall be binding
upon the Corporation, its successors and assigns, and shall inure to the benefit
of Indemnitee, Indemnitee's heirs, personal representatives and assigns and to
the benefit of the Corporation, its successors and assigns.  The Corporation
shall require and cause any successor (whether direct or indirect, and whether
by purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business or assets of the Corporation, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken effect.

(d) Amendment.  No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by the Corporation and
Indemnitee.

18.

Severability.  If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable (a) the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be in any way affected or
impaired thereby, and (b) to the fullest extent authorized or permitted by law,
the provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.  Each
section of this Agreement is a separate and independent portion of this
Agreement.  If the indemnification to which Indemnitee is entitled with respect
to any aspect of any claim varies between two or more sections of this
Agreement, that section providing the most comprehensive indemnification shall
apply.



19.

Notice.  Notice to the Corporation shall be directed to Gold Resource
Corporation, 2886 Carriage Manor Point, Colorado Springs, Colorado 80906,
Attention: General Counsel.  Notice to Indemnitee shall be directed to the
address set forth under Indemnitee's signature hereto.  The foregoing addresses
may be changed from time to time by the addressee upon notice to the other
parties.  Notice shall be deemed received three days after the date postmarked
if sent by prepaid mail, properly addressed.



20.

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile shall be equally as
effective as delivery of a manually executed counterpart of this Agreement.  Any
party delivering an executed counterpart of this Agreement by telefacsimile also
shall deliver a manually executed counterpart of this Agreement but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.



21.

No Construction as Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employ of the Corporation or any of its subsidiaries.



22.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supercedes any
prior written or oral communications, understandings or agreements relating to
such subject matter.



23.

Subrogation.  In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee.  Indemnitee agrees to execute all documents and to
perform all acts that may be reasonably necessary to secure such rights and to
enable the Corporation effectively to bring suit to enforce such rights.



24.

No Duplication of Payments.  The Corporation shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
from or on behalf of the Corporation (under any insurance policy, provision of
the Articles or Bylaws or otherwise) of the amounts otherwise payable hereunder.





[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY:

GOLD RESOURCE CORPORATION

a Colorado corporation

By:______________________________

Name:____________________________

Title:_____________________________

 

INDEMNITEE:

Signature: __________________________

Name: _____________________________

Address: ___________________________

 



 



 

 